Citation Nr: 1044418	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  00-18 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a left ankle 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to May 1998.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in June 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In August 2005, the Board remanded this matter to the RO for 
further action.  After accomplishing the requested action to the 
extent possible, the RO continued the denial of the claim (as 
reflected in the June 2009 supplemental statement of the case 
(SSOC)) and returned this matter to the Board for further 
appellate consideration.  Thereafter, in August 2009, the Board 
remanded this matter again to the RO for further development.  
After accomplishing the requested action to the extent possible, 
the RO continued the denial of the claim (as reflected in the 
July 2010 supplemental statement of the case (SSOC)) and returned 
this matter to the Board for further appellate consideration.  


FINDINGS OF FACT

The evidence of record is at least in equipoise on whether the 
Veteran's current diagnosis of left achilles tendonitis and a 
degenerative disorder of the left calcaneus are related to active 
military service.


CONCLUSION OF LAW

The veteran has disability from a left ankle injury incurred 
during active military service.  38 C.F.R. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

II.  Merits of the Claim for Service Connection

The Veteran claims that his left ankle disorder is related to 
military service.  Specifically, the Veteran contends that he 
injured his left ankle when he fell off a helicopter during 
military service.  He asserts that he has had problems with his 
left foot and ankle since this injury in service.  

Service connection may be granted to a veteran for a disability 
resulting from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2010).  For the showing of chronic disease in service, 
there must be a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  In addition, service 
connection may be presumed for certain chronic diseases, such as 
sensorineural hearing loss, that are manifested to a compensable 
degree within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2010).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 
Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  Such determination is based on an analysis of 
all the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In assessing whether the Veteran is entitled to service 
connection for a left foot or ankle disorder, the evidence of 
record must show that the Veteran currently has that disability.  
A May 2009 VA examination report provides a diagnosis of left 
achilles tendonitis.  A private medical opinion dated in June 
2009 provides a diagnosis of a degenerative condition of the left 
calcaneus.  Accordingly, the Board finds that the Veteran has a 
current diagnosis of the claimed disorder.

The Veteran's service treatment records support his assertion 
that he injured his left foot during a fall from a helicopter 
during military service.  A July 1993 VA treatment record shows 
that the Veteran complained of sharp pain in the left heel.  The 
physician diagnosed the Veteran with trauma to the calcaneus.  A 
February 1998 service treatment record reveals that the Veteran 
complained of left ankle pain for approximately the last five 
years.  The Veteran reported that he originally injured his ankle 
from falling from a Blackhawk helicopter.   He was diagnosed with 
mild calcaneal bursitis of the left heel.  The February 1998 
separation examination also shows that the Veteran complained of 
a painful right ankle.  The physician diagnosed the Veteran with 
left achilles tendonitis.  Thus, the evidence of record shows 
that the Veteran injured his left foot during military service.  

With respect to the issue of whether the evidence of record 
establishes an etiological link between the Veteran's current 
left foot disorder and his active service, it appears that the 
record contains conflicting medical opinions.  In support of his 
claim, the Veteran submitted a private opinion dated in June 
2009.  The physician reported that he has treated the Veteran 
since 2006 when he sought treatment for chronic left foot pain 
and decreased mobility.  He noted that he reviewed the Veteran's 
certified treatment records from military service and discussed 
the pertinent evidence of record.  The physician asserted that 
the service treatment records dated in February 1998 show that 
the Veteran had a painful left ankle and left achilles tendonitis 
showing that there were chronic and recurrent problems with the 
Veteran's ankle during his remaining time in service.  He also 
discussed private treatment records after military service.  The 
physician concluded that the Veteran suffers from a degenerative 
condition that is secondary to the trauma sustained while on 
active duty.  He noted that this condition has caused 
considerable loss of function of the left ankle and he believes 
that "it was directly caused by the prior trauma described by 
the Army doctors in 1993 that led to his current disability."  
The Board finds the opinion is persuasive and probative as the 
physician thoroughly discussed the medical evidence he used in 
forming his opinion and provided a clear rationale for his 
opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (the probative value of a medical opinion comes from when 
it is the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed).  

In contrast a VA examiner in August 2009 provided a negative 
opinion.  The examiner did not physically evaluate the Veteran; 
however, he reviewed the claims file.  The examiner asserted that 
there is no medical documentation found in the record to support 
a continuance of the problem in the left foot and ankle between 
1993 and 1998.  On the contrary, the examiner observed that there 
were radiological findings from 1996 that show normal left ankle 
examination with no mention of fractures.  The examiner 
determined that the Veteran remaining quiet regarding his left 
foot problem raises a question regarding any reasonable 
connection between the 1993 injury and his current condition.  
The examiner concluded that it is his opinion the Veteran's 
current left ankle condition does not appear to have been caused 
by or a result of injury sustained while in performance of 
military service.  The Board also finds this opinion to be 
probative as the examiner provided a clear rationale for his 
opinion based on medical evidence.  See Nieves- Rodriguez, 22 
Vet. App. at 304.

After a careful review of the evidence to include the 
aforementioned medical opinions, the Board finds no reason to 
accord more weight to one opinion over the other.  Thus, the 
record contains an approximate balance of positive and negative 
evidence regarding the issue of whether the Veteran's current 
left achilles tendonitis and a degenerative disorder of the left 
calcaneus is related to active military service.  As such, the 
Board resolves any reasonable doubt in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §  3.102.  Accordingly, the Board 
finds that entitlement to service connection for left achilles 
tendonitis and a degenerative disorder of the left calcaneus is 
warranted.    


ORDER

Entitlement to service connection for residuals of a left ankle 
injury is granted.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


